DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claims 1-4, 7-10, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over 103 Bruno et al. (2012/0216625), in view of Jones et al. (2014/0110105), further in view of Niedermayr et al. (2004/0040746), further in view of Pauchon et al. (5,550,761).
Regarding claim 1, Bruno et al. disclose a method, comprising:
operating a sensor (four phase nuclear subsystem 902 and/or differential pressure sensor 908; see paragraphs 83 and 101; and figures 9 and 15) of a multiphase flow meter (702; see figure 9; paragraph 83) to determine a physical property (attenuation of gamma rays (paragraphs 42, 80, 83, and 101), in the case of nuclear sensor 902; differential pressure, in the case of differential pressure sensor 908 (paragraph 83)) attributable to multiphase fluid flow in a conduit (pipe; paragraphs 9, 80, 91) of the multiphase flow meter;
... ;
selecting ... flow regimes ... (see paragraphs 69-71); and
modeling the multiphase fluid flow with respect to the selected regimes (see paragraph 89).

Bruno et al. does not disclose 
determining a stationarity of the multiphase fluid flow based on the determined physical property in actual conditions compared to expected noise of the sensor in stationary flow conditions;
selecting a flow regime from a plurality of flow regimes based on a gas content of the multiphase fluid flow and the determined stationarity; and
modeling the multiphase fluid flow based on the selected flow regime.

Jones et al. disclose monitoring a stationarity of a multiphase fluid flow (this is met by performing the autocorrelation operations on the monitored multiphase fluid; see paragraph 61).
It would have been obvious to one of ordinary skill in this art at the time of the filing, to modify the invention of Bruno et al. to include monitoring a stationarity of a multiphase fluid flow, similarly to the invention of Jones et al., in order to derive useful characteristics of the fluid being monitored, as suggested by Jones et al. (see paragraph 61); or because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Niedermayr et al. discloses determining a characteristic (relative flow, or stability thereof; see paragraphs 92 and 95) of a ... fluid flow based on a determined physical property (flow, determined from e.g., stand pipe pressure; see paragraph 92) in actual conditions compared to expected noise of the sensor in stationary flow conditions (whether or not the flow is stable is determined based on whether variations are larger than expected noise (e.g., “sensor imprecision”, which implies an expected bound on at least one source of random error) during steady state flow; see paragraph 95).
It would have been obvious to one of ordinary skill in this art at the time of the filing, to modify the combination of Bruno et al. and Jones et al. such that the stationarity of the multiphase fluid flow were determined based on the determined physical property in actual conditions compared to expected noise of the sensor in stationary flow conditions, similarly to the invention of Niedermayr et al., in order to determine which deviations from measured stationarity can be disregarded as measurement noise, as suggested by Niedermayr et al. (see paragraph 95). 
These two modifications teach:
determining a stationarity of the multiphase fluid flow based on the determined physical property in actual conditions compared to expected noise of the sensor in stationary flow conditions.

Pauchon et al. disclose selecting a flow regime (the regime indicated by the value of β; see following remark) from a plurality of flow regimes based on a gas content (gas volume fraction RG (column 3, line 51) is one of the variables β depends on (column 5, lines 34-43); β is used to determine the flow’s regime (column 3, lines 46-47; column 4, lines 1-28), and based on its value, different versions of a set of equations are selected (column 4, lines 29-64)) of the multiphase fluid flow ... ; and
modeling the multiphase fluid flow based on the selected flow regime (numerical solution; see column 6, line 45, through column 7, line 7).

It would have been obvious to one of ordinary skill in this art at the time of the filing, to modify the combination of Bruno, Jones, and Niedermayr to include selecting a flow regime from a plurality of (column 3, line 61, to column 4, line 23). 

Jones et al. further disclose determining a regime (“flow regime”) based on a stationarity indicator (see paragraph 61).
It would have been obvious to one of ordinary skill in this art at the time of the filing, to further modify the combination of Bruno, Jones, Niedermayr, and Pauchon, such that the determination of flow regime were also based on the determined stationarity, similarly to the invention of Jones et al., because stationarity is indicative of the flow regime, as suggested by Jones et al. (paragraph 61).
This modification teaches the limitations:
selecting a flow regime from a plurality of flow regimes based on a gas content of the multiphase fluid flow and the determined stationarity.

Regarding claim 2, this combination of references further teaches the method of claim 1 wherein the sensor comprises a nuclear sensor and the physical property is attenuation (see Bruno et al., paragraphs 42, 80, and 83).
Regarding claim 3, this combination of references further teaches the method of claim 1, wherein the sensor comprises a venturi differential-pressure sensor and the physical property is differential pressure data (see Bruno et al., paragraph 83).
Regarding claim 4, this combination of references further teaches the method of claim 1 further comprising determining the expected noise (see Niedermayr et al., paragraph 95).
Regarding claim 7, this combination of references further teaches the method of claim 1 wherein the plurality of flow regimes comprises:
(“dispersed flow”; see Bruno et al., column 4, lines 29-37) in which the multiphase fluid flow has a gas volume fraction (GVF) less than about 20% and bubble sizes less than about 10% of a diameter of the conduit;
a slug flow regime (“intermittent flow”; see Bruno et al., column 4, lines 48-64) in which the multiphase fluid flow comprises a succession of gas pockets and liquid plugs alternatingly occupying a substantial portion of the diameter of the conduit; and
a wet gas flow regime (“separated flow”; see Bruno et al., column 4, lines 39-47) in which the multiphase fluid flow has a GVF of at least about 85% and substantially lacks liquid plugs.
Regarding claim 8, this combination of references further teaches the method of claim 1 wherein the sensor comprises a nuclear source (barium, cesium, or americium; see Bruno et al., paragraphs 58-59 and 108) operable to emit nuclear energy through the conduit to an opposing nuclear detector (see paragraph 42), and wherein determining the physical property attributable to the multiphase fluid flow utilizes statistical data based on nuclear energy detected by the nuclear detector (Bruno, paragraph 59).
Regarding claim 9, this combination of references further teaches the method of claim 8 wherein the nuclear energy detected by the detector comprises nuclear energy emitted from the nuclear source at each of a plurality of different energy levels (see Bruno et al., paragraphs 58-59).
Regarding claim 10, this combination of references further teaches the method of claim 1 further comprising:
determining a gas hold-up (GHU) of the multiphase fluid flow (see Bruno et al., paragraphs 77 and 100; or Pauchon et al., column 3, lines 10-55); and
determining the gas content of the multiphase fluid flow based on the determined GHU (supra).

Regarding claim 16, see the foregoing rejection of claims 1 and 8, for all limitations except the following.

Jones et al. discloses the stationarity indicating a regime (see paragraph 61).
It would have been obvious to one of ordinary skill in this art at the time of the filing, to further modify the combination of Bruno et al., Jones et al., Niedermayr et al., and Pauchon et al. such that the stationarity of the multiphase fluid flow were determined based on the determined flow regime, because the stationarity of the flow is indicative of regime, as suggested by Jones et al. (see paragraph 61).
Regarding claim 17, this combination of references further teaches the apparatus of claim 16 further comprising tubing extending from a production zone of a wellbore penetrating a subterranean formation, wherein the tubing is in fluid communication with the conduit (Bruno, paragraphs 79 and 83).

Regarding claim 18, see the foregoing rejection of claim 1, for all limitations except the following.
This combination of references further teaches the modeling of the multiphase fluid flow including determining the flow rates of each phase constituent of the multiphase fluid flow (see Bruno et al., paragraph 100; or Pauchon et al., column 3, lines 40-60).


Allowable Subject Matter
Claims 11-12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or suggest, "The method of claim 10 wherein selecting the flow regime ... comprises at least one of: selecting a first flow regime if the ... gas content is less than a ... GHU 
The reference by Pauchon et al., which is relied upon for teaching the selection of flow regimes, discloses selecting from a continuously parametrized set of regimes, which both fails to meet selecting from among a discontinuous collection of regimes separated by thresholds, and would teach away from a combination that did meet it.

Response to Arguments
Applicant's arguments filed 12/3/20 have been fully considered but they are not persuasive.
Regarding Applicant’s remarks in the paragraph bridging pages 6-7, and the long paragraph on page 7, of the reply, Examiner respectfully disagrees.  Examiner submits that the teaching of Jones meets a reasonable interpretation of the claimed “stationarity”, consistent with the specification.  Although Jones does not use the word “stationarity”, it renders obvious the determination of autocorrelation, mean, and variance (see paragraphs 22, 61, and 66 of Jones et al.), which in combination amount to stationarity as defined in Applicant’s specification.  Furthermore, see the currently cited NPL, Section 8.1 of "Forecasting: Principles and Practice", by Hyndman et al., as further evidence of the obviousness of determining mean and variance in combination with autocorrelation.
Applicant’s remaining arguments address the lack of teaching of stationarity in the other references.  However, these references were not relied upon for stationarity.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369.  The examiner can normally be reached on M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/Examiner, Art Unit 2852  

/ROY Y YI/Primary Examiner, Art Unit 2852